Citation Nr: 0202838	
Decision Date: 03/26/02    Archive Date: 04/04/02

DOCKET NO.  97-26 635A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to an initial rating for asthma in excess of 30 
percent for the period from November 25, 1971, to October 6, 
1996.


REPRESENTATION

Appellant represented by:	Eldon E. Nygaard, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his mother.


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from May 1971 to November 
1971.

In a July 1997 decision by the Sioux Falls, South Dakota 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), the RO granted service connection for asthma and 
assigned a 30 percent rating effective November 25, 1971.  
The veteran appealed this decision to the Board of Veterans' 
Appeals (Board).  In December 1999, the Board granted a 100 
percent rating for the veteran's asthma from October 7, 1996, 
to July 20, 1997, and denied a rating greater than 30 percent 
from November 25, 1971, to October 6, 1996.  The veteran 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (formally known as the United States 
Court of Veterans Appeals) (Court).  In March 2001, pursuant 
to a Joint Motion for Remand, the Court ordered that that 
portion of the Board decision denying a rating greater than 
30 percent for the period from November 25, 1971, to October 
6, 1996, be vacated and the matter remanded for 
readjudication in light of the enactment of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000).  This matter, in turn, was remanded to 
the RO by the Board in August 2001.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's asthma for the period from November 25, 
1971, to October 6, 1996, was not more than moderate in 
degree.  



CONCLUSION OF LAW

The schedular criteria for a rating in excess of 30 percent 
for asthma for the period from November 25, 1971, to October 
6, 1996, have not been met. 38 U.S.C.A.
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7 (2001); 38 
C.F.R. § 4.97, Diagnostic Code 6602 (1996), effective prior 
to October 7, 1996.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As outlined in the introductory paragraph of this decision, 
pursuant to a Joint Motion for Remand, the United States 
Court of Appeals for Veterans Claims in March 2001 vacated 
that portion of the Board's December 1999 decision denying a 
rating in excess of 30 percent effective November 25, 1971, 
for the veteran's asthma based on the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA).  To implement 
the provisions of this liberalizing law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim, but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

In August 2001, the Board remanded the case to the RO to 
ensure compliance with the VCAA, including obtaining the 
veteran's Social Security Administration (SSA) records.  
Subsequently, in an October 2001 supplemental statement of 
the case, the veteran was provided with information regarding 
the law and evidence considered in conjunction with this 
claim.  Accordingly, the Board is satisfied that the facts 
relevant to this claim have been properly developed and there 
is no further action which should be undertaken to comply 
with the provisions of the VCAA or the implementing 
regulations.  Indeed, the veteran's attorney remarked in 
April 2001 that no further development was warranted in the 
case and that all relevant and available evidence was a 
matter of record.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)). 

Factual Background

A Certificate of Attending Physician was completed by Aaron 
L. Katz, D.O., in January 1972, who noted that he had treated 
the veteran on one occasion in November 1971 and one occasion 
in December 1971.  He diagnosed the veteran as having 
bronchitis and stated that the veteran had a VA card for 
outpatient care, but needed his prescription in order to get 
his medication.

A VA examination report dated in August 1972 reflects the 
veteran's complaint of difficulty with breathing when walking 
more than a block. He reported that until recently, he had 
been using a Duo Medihaler and that he had a chronic 
productive cough of greenish sputum, usually in the morning, 
but never coughed up any blood.  He said that he had a 
constant wheezing and that his chest hurt at night from 
breathing difficulty.  He described an easy job stacking 
empty boxes at a bakery.  On examination, lungs were resonant 
to percussion. On auscultation, there were sonorous and 
sibilant rales scattered throughout both lung fields on 
inspiration and expiration. Vital capacity was three liters 
or 68 percent of normal value. There was no evidence of 
clubbing of the fingers. The diagnosis was asthma, bronchial, 
chronic, and bronchitis, chronic. 

In a letter from a VA physician dated in October 1973, the 
veteran was informed that he was being sent Duo Medihalers.

In a statement dated in May 1988, the veteran said that he 
had been using an over-the-counter "Asthmahaler" for his 
asthma.  Similarly, the veteran testified at a hearing at the 
RO in April 1995, that he had been using an over-the-counter 
inhaler for many years.  

Records received from the Social Security Administration 
include a March 1994 chest X-ray from the Marian Health 
Center that was described as normal, a report of a May 1994 
hospitalization at the Marian Health Center where physical 
examination of the veteran's chest found it to be clear and 
X-ray studies revealed subsegmental atelectasis in the right 
lung base with small pleural effusion and minimal left 
pleural fluid collection.  A September 1995 report from the 
Marian Health Center noted that he used an asthma inhaler.  
On examination, the chest was clear.

A private office note dated in October 1995 indicates that 
the veteran probably did have a bronchitis.

According to a private treatment record dated in February 
1996, the veteran had bullous emphysema and was a chronic 
smoker.  The record contains a recommendation for baseline 
pulmonary function studies.  Results of pulmonary function 
tests performed in February 1996 revealed Forced Expiratory 
Volume in one second (FEV-1) of 77 percent predicted (pre-
bronchodilator), FEV-1/Forced Vital Capacity (FVC) of 69 
percent post-dilator, and Diffusion Capacity of the Lung for 
Carbon Monoxide by the Single Breath Method (DLCO) (SB) of 82 
percent predicted, post dilator.  It is noted that the test 
was abnormal with mild airflow limitation with a small 
improvement in flows acutely following inhaled 
bronchodilator.  Lung volumes, diffusing capacity, and oxygen 
saturation were all within normal limits.

VA outpatient treatment records dated in March 1996 disclose 
that the veteran had emphysema.  A pulmonary function test 
conducted in March 1996 showed a post-dilator FEV-1 of 73 
percent predicted and FEV- 1/FVC of 67 percent.  The finding 
was abnormal, moderate airway obstruction with improvement in 
FEV-1 with bronchodilator. 

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4.  Separate diagnostic codes identify the various 
disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R.  § 4.7.

The United States Court of Appeals for Veterans Claims has 
held that an appeal from an initial rating is a separate and 
distinct claim from a claim for an increased rating.  
Fenderson v. West, 12 Vet. App. 119 (1999).  When assigning 
an initial rating, the rule from Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994), that the present level of disability is 
of primary importance, is not applicable.  Id.  Therefore, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as staged ratings.  Id. 

During the pendency of this appeal, VA issued revised 
regulations amending the section of the rating schedule 
dealing with respiratory disabilities.  The effective date of 
the newly revised regulation is October 7, 1996.  See 61 Fed. 
Reg. 46,720 (1996) (codified at 38 C.F.R. § 4.97).  Thus, for 
the period at issue in this case, from November 25, 1971, to 
October 6, 1996, the old version of Code 6602 is the only 
applicable version that need be considered.  Rhodan v. West, 
12 Vet. App. 55 (1998).  This is because "where compensation 
is awarded or increased 'pursuant to any Act or 
administrative issue, the effective date of such an award or 
increase...shall not be earlier that the effective date of the 
Act or administrative issue.'"  See 38 U.S.C.A. § 5110(g) 
(West 1991).  Accordingly, this rule prevents the application 
of a later, liberalizing law to a claim prior to the 
effective date of the liberalizing law, which in this case is 
October 7, 1996.

Under the criteria previously set forth under Diagnostic Code 
6602, a 30 percent disability evaluation was assigned for 
moderate bronchial asthma with asthmatic attacks rather 
frequent (separated by only 10 to 14 day intervals) with 
moderate dyspnea on exertion between attacks.  A 60 percent 
disability rating was assigned for severe bronchial asthma 
with frequent attacks (one or more attacks weekly), marked 
dyspnea on exertion between attacks with only temporary 
relief by medication, and more than light manual labor 
precluded. 38 C.F.R. § 4.97, Diagnostic Code 6602 (prior to 
October 7, 1996).

In the instant case, the evidence does not support a higher 
than 30 percent rating for the period in question, from 
November 1971 to October 1996.  The earliest VA examination 
report on file that pertains to the veteran's asthma is dated 
in August 1972.  This report contains the veteran's report 
that he suffered from constant wheezing and a chronic 
productive cough of greenish sputum.  There is no mention of 
asthmatic attacks.  

The veteran's attorney, in December 2001, said that a 
functional assessment form from SSA dated in April 1995 
supports a higher rating since it reflects the veteran's 
report of asthma and of using an asthma inhaler once or twice 
a day.  While this is so, the form also contains a diagnosis 
of mild asthma and states that the veteran's records did not 
indicate that he required frequent medical treatment for an 
asthmatic attack.  Furthermore, the medical records do not 
describe symptoms compatible with marked dyspnea on exertion 
between attacks with only temporary relief by medication, and 
that more than light manual labor precluded because of the 
asthma.  Thus, the diagnosis of mild asthma together with the 
lack of medical evidence pertaining to asthma attacks does 
not meet the above-noted criteria under Code 6602 for a 60 
percent rating for severe asthma.  

The veteran's attorney argues that the only difference 
between a 30 percent and 60 percent rating for asthma is the 
use of medication, and that since the veteran used an inhaler 
for the entire period in question, he is entitled to a 60 
percent rating.  While the evidence indeed shows that the 
veteran has been using an inhaler for many years, a 60 
percent rating requires not just that medication is being 
used, but that such medication provide only temporary relief 
due to marked dyspnea on exertion between attacks.  In this 
regard, the evidence does not show that the veteran had 
marked dyspnea on exertion.  Although he complained at the 
1972 VA examination of breathing difficulty when walking more 
than a block, this cannot be characterized as marked dyspnea 
on exertion.  Similarly, there is no evidence prior to 
October 7, 1996, showing that the veteran had marked dyspnea 
on exertion.  Consequently, a determination as to the amount 
of relief provided by the veteran's medication (inhalers) 
need not be made since he has not been found to have had 
marked dyspnea on exertion for the period from 1971 to 1996.  
Code 6602.

It is pertinent to point out that ratings are assessed in 
terms of the severity of the disability; ergo, a 30 percent 
rating for moderate bronchial asthma and a 60 percent rating 
for severe bronchial asthma.  Code 6602.  In this regard, the 
provision of the rating schedule entitled "Essentials of 
evaluative rating", states that the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity (emphasis added) of 
the several grades of disability.  38 C.F.R. § 4.1.  
Pulmonary test results in February 1996 and March 1996 
(showing post bronchodilator FEV-1 of 73 percent predicted 
and FEV-1/FVC of 67 to 69) were characterized as moderate 
airway obstruction and mild airflow limitation with a small 
improvement in flow following inhaled bronchodilator.  Lung 
volumes, diffusing capacity, and oxygen saturation were all 
within normal limits.  These findings simply do not support a 
more than moderate level of disability.  

It is interesting to note that despite claims that the 
veteran was receiving SSA disability benefits for his asthma, 
the actual records from SSA do not bear this out.  Rather, 
these records show that the veteran was receiving SSA 
benefits for wholly unrelated disabilities; namely cirrhosis, 
hepatitis and fibromyalgia.  Although the veteran's history 
of asthma was noted and considered by SSA in its 1995 
decision, it was not one of the disabilities that SSA 
recognized as contributing to his inability to perform 
substantial and gainful work activity on a full-time basis.  
Instead, the 1995 decision states that due to the limitations 
imposed on the veteran from symptoms related to his 
cirrhosis, hepatitis and fibromyalgia, he had been unable to 
return to his past relevant work as a production baker and 
lacked the residual functional capacity for any type of 
substantial and gainful work activity.  This evidence thus 
goes against the criterion for a 60 percent rating, at least 
from the effective date of the award in 1994 to 1996, since 
it does not show that the veteran's asthma precluded him from 
performing other than light manual labor.  While the Board 
recognizes that a decision by SSA is not controlling with 
respect to VA compensation claims; it, like other pertinent 
evidence, must be considered and, to the extent that its 
conclusions are not accepted, the Board should give reasons 
or bases for its decision.  Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 413 
(1991).  In this case, there is no reason not to accept the 
conclusions reached by SSA.

It is unfortunate that there is very little medical evidence 
in which to assess the veteran's asthma for the approximately 
25-year period from November 1971 to October 1996.  However, 
based on what evidence there is as outlined above, the 
preponderance of the evidence is against the criteria for a 
60 percent rating requiring severe asthma.  Put another way, 
no more than a 30 percent rating, for moderate asthma, is 
merited for the period from November 1971 to October 1996. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.97, Diagnostic Code 6602 
(1996). 

The Board has considered whether staged ratings greater than 
30 percent would be appropriate for periods between November 
1971 and October 1996, but the evidence simply does not 
support this.  See Fenderson, supra.  As described above, the 
veteran's asthma as of March 1996 was found to be moderate in 
severity, and there is no evidence indicating that the 
condition had worsened at any point prior to 1996.  
Accordingly, notwithstanding the veteran's contentions that 
his condition has been severe ever since service, the Board 
finds that the medical evidence and other evidence of record 
is most consistent with moderate asthma for the entire period 
from November 1971 to October 1996.

Finally, in evaluating this claim, we have determined that 
the case does not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b) 
(1993).  There is no evidence to suggest that the veteran 
required hospitalization or regular treatment of the service-
connected asthma causing interruption in his employment 
requiring the Board to consider an extraschedular rating.  


ORDER

A rating in excess of 30 percent for asthma for the period 
from November 25, 1971, to October 6, 1996, is denied.


REMAND

In the Board's August 2001 remand, it was observed that the 
veteran had asserted an informal claim of service connection 
for a total rating based on individual unemployability (TDIU) 
for the period from November 25, 1971, to October 6, 1996.  
It was noted that the issue had not been developed for 
appellate review; therefore, the Board referred the claim to 
the RO for appropriate action.  Thereafter, in an October 
2001 supplemental statement of the case, the RO denied the 
claim of entitlement to a TDIU for the period from November 
25, 1971, to October 6, 1996.  The veteran's attorney 
expressed dissatisfaction with this denial in a December 2001 
statement and said that the RO "missed the mark" with 
respect to this issue.  The Board accepts that statement as a 
notice of disagreement pursuant to 38 C.F.R. § 20.201 (2001).  
See Gallegos v. Gober, 14 Vet. App. 50, 55-57 (2000).  To 
date, however, the RO has not issued the veteran a statement 
of the case (SOC) with respect to this claim.  

Effective February 22, 2002, additional development authority 
has been delegated to the Board.  See 67 Fed. Reg. 3,099 
(Jan. 23, 2002).  Changes to 38 C.F.R. § 19.31 clarify that a 
supplemental statement of the case should not be used to 
announce decisions on issues that were not addressed by a 
statement of the case.  Under these circumstances, the Board 
must remand this claim to the RO for the issuance of a SOC.  
See Manlincon v. West, 12 Vet. App. at 240-41; Holland v. 
Gober, 10 Vet. App. 433, 436 (1997).

Accordingly, this case is REMANDED to the RO for the 
following action:

The appellant should be provided with a 
SOC on the issue of entitlement to a 
TDIU, for the period from November 25, 
1971, to October 6, 1996.  Thereafter, 
the veteran and his attorney should be 
afforded the applicable time period to 
present written and/or other argument in 
response to the SOC.  Thereafter, the 
case should be returned to the Board for 
appellate action, if otherwise in order.  
No action is required by the appellant 
unless he receives further notice.

The purpose of this REMAND is to accomplish additional 
development, and it is not the Board's intent to imply 
whether the benefits requested should be granted or denied.  
The veteran need take no action until otherwise notified and 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



